                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                 CLEVELAND DIVISION

 In Re:                                          Case No. 17-10441

 Barbara J. Slade-Lanier                         Chapter 13

 Debtor.                                         Judge Arthur I. Harris

                    NOTICE OF CREDITOR CHANGE OF ADDRESS

U.S. Bank Trust National Association, as Trustee of the Lodge Series III Trust (“Creditor”), by
and through their undersigned counsel, hereby gives notice of a Change of Address on the below
filed Claim, effective immediately.

 Claim Number                        12-1
 Last 4 Digits of Account Number:    7975
 Current Address for Notices:               NEW Address for Notices (Effective Immediately):
  c/o SN Servicing Corporation               c/o SN Servicing Corporation
  323 Fifth Street                           323 Fifth Street
  Eureka, CA 95501                           Eureka, CA 95501
 Phone: 800.603.0836                        Phone: 800.603.0836
 Email: bknotices@snsc.com                  Email: bknotices@snsc.com
 Current Address for Payments:              NEW Address for Payments (Effective Immediately):
  c/o SN Servicing Corporation               c/o SN Servicing Corporation
  PO Box 660820                              323 Fifth Street
  Dallas, TX 75266                           Eureka, CA 95501
 Phone: 800.603.0836                        Phone: 800.603.0836
 Email: bknotices@snsc.com                  Email: bknotices@snsc.com

                                                 Respectfully Submitted,

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (0083702)
                                                 Sottile & Barile, Attorneys at Law
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Creditor
                                 CERTIFICATE OF SERVICE

I certify that on June 6, 2019, a true and correct copy of this Notice was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

       Melissa L. Resar, Debtor’s Counsel
       mresar@ohiolegalclinic.com

       Lauren A. Helbling, Chapter 13 Trustee
       ch13shopneck@ch13cleve.com

       Office of the U.S. Trustee
       (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

       Barbara J. Slade-Lanier, Debtor
       1014 Evangeline Road
       Cleveland, OH 44110

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (0083702)
                                                   Attorney for Creditor
